Citation Nr: 9901044	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person, or by reason of being 
housebound.


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to November 
1946.

This appeal arises from a February 1995 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO).  In that 
decision, the RO denied entitlement to special monthly 
pension based on the need for aid and attendance of another 
person, or by reason of being housebound.


REMAND

The veteran receives VA pension for non-service-connected 
disabilities.  He claims that he is entitled to special 
monthly pension based on the need for aid and attendance of 
another person, or by reason of being housebound.  When a 
veteran who is entitled to pension is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d) (West 1991).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if the person is (1) a patient in a nursing home, 
or (2) helpless or blind, or so nearly helpless or blind as 
to need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991).

In determining the need for regular aid and attendance, 
consideration is accorded to the inability of the claimant to 
dress or undress himself, to keep himself ordinarily clean 
and presentable, to feed himself, or to attend to the wants 
of nature.  Consideration is also accorded to physical or 
mental incapacity which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment.  It is not required that 
all of the listed types of incapacity be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1998).

Even when a veteran who is entitled to pension is not in need 
of regular aid and attendance, an increased rate of pension 
is authorized if the veteran has a single permanent 
disability rated 100 percent disabling, and if the veteran: 

(1)  Has additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems, or 

(2)  Is "permanently housebound" by 
reason of disability or disabilities. 
This requirement is met when the veteran 
is substantially confined to his or her 
dwelling and the immediate premises or, 
if institutionalized, to the ward or 
clinical area, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime.

38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. § 3.351(d) 
(1998).

The claims file contains reports of two VA medical 
examinations that were performed for purposes of determining 
whether the veteran needed aid and attendance of another 
person, or whether he was housebound.  Upon review, the Board 
finds that the report of a VA examination performed in 
October 1994 was quite brief, and was completed in 
handwriting that was largely illegible.  The report of an 
examination performed in January 1995 provided some relevant 
findings, but did not address some of the factors that are 
considered in determining need for aid and attendance or 
housebound status.  In particular, neither examination 
included testing of the veterans vision, with findings 
describing any current vision impairment.  The Board 
concludes that a new, more thorough examination is necessary 
to gather adequate information needed to adjudicate the 
veterans claim.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for VA 
medical examinations to determine the 
current manifestations of the veterans 
disabilities, and whether his 
disabilities cause him to need the 
regular aid and attendance of another 
person, or cause him to be housebound.  
The veterans claims file and a copy of 
this remand should be provided to the 
examining physician for review prior to 
the examination.

All necessary tests and studies should be 
performed.  In particular, the 
examinations should include vision 
testing, with objective measurements of 
the veterans current visual acuity and 
any current visual impairment.

The examination report should indicate 
whether the veteran is a patient in a 
nursing home, whether he is blind or 
nearly blind, and whether he is helpless 
or nearly helpless with respect to 
performing the activities of daily 
living.

The examination report should describe 
the extent to which any or all of the 
veterans disabilities affect his ability 
to dress or undress himself, to keep 
himself ordinarily clean and presentable, 
to feed himself, or to attend to the 
wants of nature.

The examiner should report whether 
examination indicates that the veteran 
has physical or mental incapacity which 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily 
environment.

Finally, the examiner should note whether 
the veteran is substantially confined to 
his dwelling and the immediate premises, 
and if so, whether it is reasonably 
certain that his disabilities and the 
resultant confinement will continue 
throughout his lifetime.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
